REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  The claimed invention is novel and unobvious over the closest prior art of Makarov et al. (U.S. Patent No. 10,316,359, cited on IDS of 6/8/2020), and no additional prior art was identified that teaches or suggests methods for selectively amplifying target nucleic acid fragments having an overlapping region as currently claimed.  While Makarov teaches methods for performing multiplexed PCR for targeted next-generation sequencing (NGS) libraries that are capable of amplifying overlapping targets for contiguous coverage in a single tube format using two primer pairs having overlapping target regions, wherein the mini-amplicon resulting from amplification of the two proximal primers is not efficiently amplified compared to amplification of the longer amplicons, column 8, line 47 to column 9, line 12 and Figure 44A and B), Makarov does not teach or suggest amplification primers having additional sequence elements as claimed.  For example, Makarov does not teach the use of a second nucleic acid sequence that further comprises a full sequence or a 5’-end partial sequence (F2^) of the forward primer (F2), in between the second tag (t1) and the first reverse primer (R1), or wherein the third nucleic acid sequence further comprises a full sequence or a 5’-end partial sequence (R2^) of the first reverse primer (R1), in between the second tag (t1) and the second forward primer (F2), as currently claimed.
Other references of particular interest to the claimed invention are Fredriksson et al. (WO 2008/033442 A2, cited on IDS of 5/22/2019) and Erlich et al. (EP 0 519 338 B1, cited on IDS of 5/22/2019).  Fredriksson teaches methods and composition for performing low background multiplex nucleic acid amplification reactions using primers 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637